Citation Nr: 1523397	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-15 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to a rating in excess of 10 percent for residuals of a grade III left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to April 1994 and from May 1998 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the service connection claims and continued a previously assigned noncompensable rating for a left ankle disability.  In a March 2010 rating decision, the RO increased the assigned rating for the left ankle disability to 10 percent, effective December 14, 2007. 

This claim was also developed on the matters of service connection for right ear hearing loss and tinnitus.  Following issuance of a statement of the case and substantive appeal, service connection was granted for these disorders.  In a September 2014 rating action and this is a substantial grant of the benefit sought; those matters are not before the Board.  

In March 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  To the extent testimony at the March 2015 Board hearing could be construed as again raising the matters of service connection for left ear hearing loss and an increased rating for residuals of a grade III left ankle sprain, they are referred to the RO for action deemed appropriate.  

In May 2015 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement received in May 2015 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for left shoulder and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal regarding the denial of service connection for left ear hearing loss and an increased rating for residuals of a grade III left ankle sprain was requested.


CONCLUSION OF LAW

The criteria for withdrawing the appeal of claims of service connection for left ear hearing loss and an increased rating for residuals of a grade III left ankle sprain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence dated in October 2014, the representative on behalf of the appellant withdrew the appeal regarding the matters of service connection for left ear hearing loss and an increased rating for residuals of a grade III left ankle sprain.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these matters.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding the claims of service connection for left ear hearing loss and an increased rating for residuals of a grade III left ankle sprain is dismissed.


REMAND

It appears that there may be outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran had submitted March 2009 and June 2010 statements from D. Lopez, M.D., pertinent to his knees.  Dr. Lopez indicated that the Veteran became a patient in December 2008 and in the past had "been seen and followed at VA Clinics for his medical problems."  The AOJ should attempt to obtain any VA treatment records dating since July 2002.

Then, Veteran should be afforded supplemental medical opinions regarding the etiology of his claimed left shoulder and bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, the AOJ should attempt to obtain and associate with the claims file any VA treatment records from July 2002 to present and any other pertinent medical evidence identified by the Veteran.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above, refer the entire claims file, to include electronic records and a complete copy of this REMAND, to the August 2014 VA examiner to provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any left shoulder or left knee disability had its onset during military service or is otherwise related to military service.  If the August 2014 VA examiner is unavailable, refer the case to another physician.  If an additional examination is deemed necessary, one should be afforded the Veteran.  

A complete rationale for each opinion expressed must be provided.  In rendering the opinions, the examiner should address the Veteran's contentions that he has a left shoulder disorder due to carrying a ruck sack and other heavy loads during military service and that he has a bilateral knee disorder due to running long distances four to five times per week during military service.  The examiner is advised that a negative medical opinion that relies on a lack of notation or treatment of a left shoulder or right or left knee injury in service as the sole premise for the conclusion is insufficient.

3.  After completion of the above and any additional development deemed necessary after receipt of any outstanding treatment records, the AOJ should adjudicate the issues of entitlement to service connection for left shoulder and bilateral knee disability.  If any benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


